Title: Abigail Adams to William Smith Shaw, 14 January 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            
              Dear William
              Quincy Jan’ry 14 1799
            
            your Aunt Cranch received a Letter from your Mother of Janry 1st in which she makes mention of having received a Letter from you: I wrote to her soon after she returnd Home, and sent the Letter to Boston. it was given to some private hand, and never has reachd her. I have since written to her by the post. She and your sister were well, and Abbes Arm much better for the application of Hughes ointment.
            I have read Logans Letter what reliance to place upon his statement, time must devolope. I believe his Letter does not agree with his professions abroad, for it was confidently asserted and that from an Authority who seldom writes at Random, that Logan did give himself out, as a person sent in a public Character, by individuals—
            The Jacobins make a great Bluster about the conduct of Capt Loring. one would suppose that our whole Navy had been captured. I agree with them that an insult ought not to be submitted to from any Nation, but I cannot see the propriety of Legislative inteference I may however be wrong in my opinion.— There are some Members of the House of Reps, who ought never to be admitted to the table of the President again—Findley, New, Clay, Clopton, these infamous Letter writers, ought to be singled out. you will ask me, why then should the Matzzie Letter writer be invited. I really do not know how to answer that Question, but by repliing that he is invited as vice President,—as an officer of the Government. o I forgot Blair the

Irishman he too ought to be excluded, and if I was there not a Liar wretch of them all should come:
            I request you to present my Love to Mrs otis.
            From your affectionate
            
              Aunt A Adams
            
          
          
            Louissa request her uncle to Frank the Letter for her Brother the one not addrest is for you to superscribe for col smith and forward as soon as you can—getting it Frankd first
          
        